Third District Court of Appeal
                               State of Florida

                         Opinion filed June 29, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0764
                        Lower Tribunal No. 14-6503
                           ________________


                         Bethany Reese, et al.,
                                 Appellants,

                                     vs.

                             Tammy Mathis,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

     Bowman and Brooke, LLP, and Stephanie M. Simm, and Shawn Y.
Libman, for appellants.

      Alexander Appellate Law P.A., and Samuel Alexander (DeLand), for
appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
      “An award of fees under section 57.105 requires a determination by

the court that ‘the party or its counsel knew or should have known that the

claim or defense asserted was not supported by the facts or an application

of existing law.’” Lanson v. Reid, 314 So. 3d 385, 386-87 (Fla. 3d DCA 2020)

(footnote omitted) (quoting Blue Infiniti, LLC v. Wilson, 170 So. 3d 136, 140

(Fla. 4th DCA 2015)). “[T]he award of attorney’s fees is a matter committed

to sound judicial discretion which will not be disturbed on appeal, absent a

showing of clear abuse of discretion.” Id. at 386 (alteration in original)

(quoting DiStefano Constr., Inc. v. Fid. & Deposit Co., 597 So. 2d 248, 250

(Fla. 1992)). Finding no abuse of discretion, we affirm.

      Affirmed.




                                      2